Citation Nr: 1025392	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent 
for osteochondritis disseans, claimed as a right knee disability.  

2.  Entitlement to service connection for a mental disorder, 
secondary to a right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.

Effective October 2007, the Veteran is in receipt of a total 
disability evaluation based on individual unemployability.


FINDINGS OF FACT

1.	The Veteran's right knee disability is characterized by 
severe recurrent subluxation or lateral instability, 
without evidence of ankylosis.  

2.	The degree of flexion in the right knee is no worse than to 
90 degrees and extension to 0 degrees, including 
consideration of  functional loss due to pain and 
repetitive motion.

3.	 The Veteran does not have a diagnosis of a mental 
disorder.


CONCLUSION OF LAW

1.	The criteria for a rating in excess of 30 percent for a 
right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 
5256, 5257, 5260, 5261 (2009).

2.	The criteria for the establishment of service connection 
for a mental disorder, including as secondary to a right 
knee disorder, are not met.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in February 2006 and June 2008 that 
fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records, Social Security Administration 
records and private medical records.  Additionally, the Veteran 
was afforded VA examinations in August 2006 and August 2008.  
Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating for a knee disorder

In September 2004, the Veteran filed a claim for an increased 
rating for his right knee disorder.  His right knee had been 
service-connected since February 1991 and rated at 30 percent.  
An April 2007 rating decision denied his claim for an increase.  
The Veteran maintains that his disorder is more severe than the 
current rating reflects.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.1 (2009).  Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes.  38 
C.F.R. § 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  38 
C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The claimant may still experience 
multiple distinct degrees of disability that result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, 
particularly during times when these symptoms "flare up," such as 
during prolonged use.  Id.; see also 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

The September 2006 rating decision on appeal denied a claim for a 
higher rating than 30 percent for the Veteran's right knee 
disability, then evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, for other impairment of the knee due to recurrent 
subluxation and lateral instability.

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral instability.  
Under this diagnostic code, a 30 percent maximum disability 
rating is warranted for severe disability.  The Veteran is in 
receipt of the maximum disability rating under this code, and 
accordingly, as a matter of law, no higher rating may be assigned 
under this diagnostic code. 

VA's Office of General Counsel in a precedent opinion determined 
that separate disability ratings may be assigned for limitation 
of knee flexion and for limitation of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 4.14), 
regardless of whether the limited motions are from the same or 
different causes.  See VAOPGCPREC 9-04 (September 17, 2004), 69 
Fed. Reg. 59,990 (2004). 

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of the 
knee, under Diagnostic Codes 5003 and 5257, respectively.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In 
order for a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 does not have to be 
compensable, but must meet the criteria for a zero-percent 
rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 
(1998). 

As the present assigned ratings for the several components of the 
Veteran's right knee disability are appropriate based on the most 
contemporaneous and detailed evidence of record, the claims for 
increased evaluations will be denied.  The Veteran is in receipt 
of the highest assignable 30 percent rating for knee instability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and the Board's 
discussion of the medical evidence will pertain to other 
applicable rating criteria including for limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, pertaining to 
limitation of leg flexion, a noncompensable rating is assigned 
when flexion is limited to 60 degrees.  A 10 percent rating 
requires flexion limited to 45 degrees; a 20 percent rating 
requires flexion limited to 30 degrees; and the highest available 
30 percent rating requires flexion limited to 15 degrees. 

Diagnostic Code 5261 provides that limitation of motion of the 
knee will be assigned a noncompensable rating when extension is 
limited to 5 degrees.  A 10 percent evaluation requires extension 
limited to 10 degrees; a 20 percent rating requires extension 
limited to 15 degrees; a 30 percent rating requires extension 
limited to 20 degrees; a 40 percent rating requires extension 
limited to 30 degrees; and a maximum 50 percent rating is 
assigned when extension is limited to                  45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

The Veteran underwent a VA examination in August 2006.  The 
examiner found flexion to 90 degrees and extension to 0 degrees.  
The examiner diagnosed advanced degenerative joint disease of the 
right knee with osteochondromatosis.   

A medical record in July 2007 indicated that the Veteran had 
range of motion from full extension to greater than 120 degrees 
of flexion.  

A VA examination in August 2008 revealed exquisite tenderness to 
lateral and media pressure on the Veteran's right knee.  Range of 
motion was extension to 0 degrees and flexion to 110 degrees, 
with pain at the end of the range.  

Based on these findings, no rating is warranted for limitation of 
flexion or limitation of extension of the Veteran's right leg 
under Diagnostic Codes 5260 and 5261.  Moreover, there is no 
evidence of ankylosis for a rating under Diagnostic Code 5256.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been considered, 
including 38 C.F.R. § 3.321(b)(1), which provides procedures for 
assignment of an extraschedular evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran 
was granted a total disability rating due to individual 
unemployability (TDIU).  The Veteran has not shown that his 
service-connected right knee disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating.  Furthermore, the 
Veteran's right knee disability also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular standards.  
In the absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

A rating in excess of 30 percent for the Veteran's knee disorder 
and entitlement to a rating under an alternate Diagnostic Code is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service connected for a mental disorder

The Veteran alleges that he has a mental disorder, secondary to 
his service-connected right knee disability.  Having carefully 
considered the record, the Board finds that the evidence does not 
contain a diagnosis of a mental disorder.  Thus, the Veteran's 
claim for service connection is denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   A claimant is also 
entitled to service connection on a secondary basis when it is 
shown that a service-connected disability has chronically 
aggravated a nonservice-connected disability.  38 C.F.R. § 
3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As discussed above, the Veteran has a right knee disorder for 
which he is service connected.  The Veteran claims that he has 
mental stress as a result of coping with the pain from his 
disability.    

A note by a nurse practitioner at the VA medical center in May 
2008 states that the Veteran always has some degree of chronic 
depression.  His depression mainly involves  chronic pain and 
having to cope with it.  The Veteran declined a referral to 
Mental Health.  However, the Board notes that apart from the 
service-connected disorder, the Veteran is in receipt of 
disability benefits from the Social Security Administration due 
to thoracic outlet syndrome.    

However, at the Veteran's comprehensive general VA examination in 
August 2008, the examiner found no history of mental or 
psychiatric problems.  Moreover, there are no additional 
treatment records for mental or psychiatric problems.  

There are no additional records of a mental disorder.  There is 
no diagnosis of a mental disorder.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection 
cannot be granted, under any theory of entitlement, if the 
claimed condition is not present.  In the absence of any current 
diagnosis, the claim of service connection for a mental disorder 
must be denied.

	(CONTINUED ON NEXT PAGE)










ORDER

An increased rating in excess of 30 percent for a right knee 
disability is denied. 

Service connection for a mental disorder, secondary to a right 
knee disability, is denied. 


______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


